OPINION — AG — MUNICIPALITIES MAY ENACT ORDINANCES WHICH IMPOSE ADDITIONAL OR MORE STRINGENT CONDITIONS PRECEDENT TO ANNEXATION THAN THOSE CONTAINED IN THE STATE STATUTES, WHICH ORDINANCES SERVE TO CONTROL THE DISCRETION OF THE GOVERNING BODY IN DETERMINING WHETHER TO ANNEX ADDITIONAL TERRITORY; THE MUNICIPAL GOVERNING BODY IS BOUND BY SUCH ORDINANCES UNTIL THEY ARE REPEALED OR AMENDED. CITE: 11 Ohio St. 1978 Supp., 21-101 [11-21-101], 11 Ohio St. 1978 Supp., 21-105 [11-21-105], 11 Ohio St. 1978 Supp., 21-107 [11-21-107] (CITIES AND TOWNS) (JOHN GREGORY THOMAS)